PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/546,134
Filing Date: 20 Aug 2019
Appellant(s): Wu et al.



__________________
Jae Yeon (Claire) Baek, Reg. No. 78,258
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Claim 1
Step 1: The claim recites a “system” comprising a “processor” and a “non-transitory computer-readable medium”; therefore, it is directed to the statutory category of machines.
Step 2A Prong 1: The claim recites, inter alia:
[S]caling [a] ratings matrix to generate a depopularized matrix including a set of scaled ratings, wherein the non-zero values of the ratings matrix [are] scaled by multiplying a non-zero rating for [a] user and [an] item by a value inverse to a number of users who interacted with the item: Performing a scaling operation on a matrix by multiplying it by an inverse of a number of users is a purely mathematical manipulation.  Depending on the size of the matrix and the nature of the scaling, the operation could also be performed mentally and/or with pen and paper.  Thus, this limitation could be construed to be directed either to the abstract idea of mental processes or to the abstract idea of mathematical operations.
[P]erforming singular value decomposition (SVD) on the depopularized matrix to generate a set of latent user representations and a set of latent item representations from the depopularized matrix, a latent user vector in the set of latent user representations representing the user in the set of users in a latent space, and a latent item vector in the set of latent item representations representing the item in the set of items in the latent space: The generation of latent user representations and latent item representations appears from the specification to involve the mathematical manipulation of matrices to map users and items from the matrix to a lower-dimensional space.  See, e.g., specification paragraph 50, Fig. 3.  This appears to involve a mere mathematical transformation.  The newly added limitation indicating that the generation of the set is performed by “singular value decomposition” bolsters this conclusion.  At the very least, depending on the size of the matrix and the complexity of the transformation, the SVD procedure could be performed mentally.
[G]enerating the rating predictions for items for which preferences of a user are unknown from the set of latent user representations or the set of latent item representations:  This limitation encompasses the mental judgment of determining, based on the available evidence, what a set of users is likely to rate an item or what a set of items is likely to be rated by users. 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The only limitation not treated above, “obtaining a ratings matrix representing a plurality of ratings between a set of users and a set of items, wherein an entry in the ratings matrix for a user and an item indicates whether the user interacted with the item, and is represented as a Boolean value, in which the entry is zero if a preference of the user for the item is unknown, or a non-zero value if the user interacted with the item,” involves the mere gathering of data in the form of a Boolean matrix, which is insignificant extra-solution activity.  See MPEP § 2106.05(g).  Furthermore, the recitation that the process is to be performed using a “processor configured to execute instructions” and a “non-transitory computer-readable medium containing the instructions” does not meaningfully integrate the judicial exception into a practical application.  Rather, these elements amount merely to instructions to apply the exception on a generic computer.  See MPEP § 2106.05(f).
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The first limitation treated above, “obtaining a ratings matrix,” is directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d See MPEP § 2106.05(d)(II); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  The recitation of generic computer components does not provide significantly more than the judicial exception for the same reason as recited above.  As an ordered whole, the claim is directed to a mathematical algorithm for predicting user ratings for items.  It neither improves the functioning of a computer, transforms an article into another article, nor is applied by a particular machine.  As such, the claim is not patent eligible.

Claim 3
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites “multiplying the rating by a total number of interactions in the ratings matrix.”  This limitation merely recites a mathematical manipulation, which, depending on the volume of the data, could be performed mentally or on pen and paper.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 4
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites “combining the set of latent user representations and the set of latent item representations through a dot product.”  This limitation merely recites the mathematical manipulation of computing a dot product, which, depending on the volume of the data, could be performed mentally or on pen and paper (and routinely is by first year students of linear algebra).
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 5
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites, inter alia:
[O]btaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with:  According to the specification (paragraph 9), the dynamic user representation is calculated as an average of the latent item representations.  As such, this limitation recites a mathematical manipulation, one that could be done mentally given a sufficiently small dataset.
[C]ombining the dynamic user representation for the user with a set of projected item weights through a dot product: This limitation merely recites the mathematical manipulation of computing a dot product, which, depending on the volume of the data, could be performed mentally or on pen and paper (and routinely is by first year students of linear algebra).
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 6
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites, inter alia:
[F]or each user in the set of users, obtaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with: According to the specification (paragraph 9), the 
 [C]3ombining the dynamic user representation for the user and an estimated set of projected item weights for the item to determine an estimated rating for the user and the item:  This “combination” appears to involve taking a dot product or linear combination of the weight values and the dynamic user representation.  As the claim does not specify how the “combination” is performed, it could be construed, in any event, to be mentally performable.
[D]etermining a loss function indicating a difference between the rating in the ratings matrix for the user and the item, and the estimated rating for the user and the item: This limitation appears to be directed to the formation of a judgment about which loss function is most appropriate to the task of determining the difference between the actual and estimated matrix; such judgment could be made mentally.
[U]pdating the estimated set of projected item weights for the item to reduce the loss function:  Weight updating typically involves mathematical manipulation of weights; given a small enough set of weights, this calculation could also be performed mentally.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claim 7
Step 1: A machine, as above.
Step 2A Prong 1: The claim recites that “a dimensionality of the set of latent user representations and the set of latent item representations is smaller than a number of the set of users and a number of the set of items.”  This limitation merely specifies mathematical relationships between entities; it does not alter the mental and/or mathematical nature of the underlying process.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

Claims 8 and 10-14
Step 1: The claims recite a method; therefore, they fall into the statutory category of processes.
Step 2A Prong 1: The claims recite the same mental processes and/or mathematical calculations as claims 1 and 3-7, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Unlike claims 1 and 3-7, claims 8 and 10-14 do not even nominally recite computer hardware on which the method is performed.  With that exception, the analysis mirrors that of claims 1 and 3-7, respectively.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The analysis, with the one exception noted above, mirrors that of claims 1 and 3-7, respectively.

Claims 15 and 17-20
Step 1: The claims recite a “non-transitory computer-readable medium”; therefore, they fall into the statutory category of machines.
Step 2A Prong 1: The claims recite the same mental processes and/or mathematical calculations as claims 1 and 3-6, respectively.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  As in claims 1 and 3-6, claims 15 and 17-20 recite generic computer components, namely “a non-transitory computer-readable medium containing instructions for execution on a processor”.  As before, the mere recitation that the method is to be performed on a generic computer amounts to a mere instruction to apply the exception on the computer.  See MPEP § 2106.05(f).   With that exception, the analysis mirrors that of claims 1 and 3-6, respectively.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The analysis, with the one exception noted above, mirrors that of claims 1 and 3-6, respectively.

Claim Rejections - 35 USC § 103
Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nice et al. (US 20150278907) (“Nice”) in view of Volkovs et al. (US 20170185894) (“Volkovs”) and further in view of Ribeiro Pereira et al. (US 20190066187) (“Ribeiro Pereira”).
Regarding claim 1, Nice discloses “[a] system comprising: 
a processor configured to execute instructions (computer-readable storage media may include media from which a computer, a processor or other electronic device can read – Nice, paragraph 59); [and]
a computer-readable medium containing instructions for execution on the processor (computer-readable storage media may include media from which a computer, a processor or other electronic device can read – Nice, paragraph 59), the instructions causing the processor to perform steps of: 
obtaining a ratings matrix representing a plurality of ratings between a set of users and a set of items, wherein an entry in the ratings matrix for a user and an item indicates whether the user interacted with the item (usage matrix is accessed that stores electronic data concerning a set of users U and a set of items V; data stored in the usage matrix describes the fact that a user i accessed an item j and describes the strength with which user i liked item j – Nice, paragraph 32), …;
scaling the ratings matrix to generate a depopularized matrix including a set of scaled ratings (matrix factorization process does not perform negative sampling, but rather considers collectively the contributions of users to items or vice versa; contributions between different users and different items may have different importance or weights, which may be captured by popularity factors – Nice, paragraph 33; a strength factor, item popularity, and user popularity may be computed, and a total item contribution and a total user contribution may also be computed, from which new item and user vectors may also be computed – id. at paragraph 54)…; 
generat[ing] a set of latent user representations and a set of latent item representations from the depopularized matrix, a latent user vector in the set of latent user representations representing the user in the set of users in a latent space, and a latent item vector in the set of latent item representations representing the item in the set of items in the latent space (second electronic data are produced that are associated with a latent item space; data are produced by applying a matrix factorization process on vectors associated with members of the set of users and on vectors associated with members of the set of items; second electronic data include a vector that represents user i and a vector that represents item j – Nice, paragraph 33);  
generating the rating predictions for items for which preferences of a user are unknown from the set of latent user representations or the set of latent item representations (after accessing a usage matrix produced by a collaborative filtering recommendation system, producing second electronic data, and providing the second electronic data; the system produces a recommendation of an item to acquire, which may depend on new item vectors and new user vectors; the recommendation may be determined by identifying the highest score for an item given another item – Nice, paragraph 56; recommendation systems identify items that are similar to items for which a system has data for a given user and recommend them to the user based on the data about the user’s own actions [so that the recommendations represent predictions that a user who liked item A will also like item B, though the preference of the user for item B is not known with certainty in the absence of data] – id. at paragraph 1); and 
providing a subset of items having ratings above a threshold value or proportion to the user (a recommendation of the item to acquire may be produced, which may depend, at least in part, on the new item vectors and new user vectors; the recommendation may be determined by identifying the highest score for an item given another item [so the second highest score is the threshold] – Nice, paragraph 56).”
	Nice appears not to disclose explicitly the further limitations of the claim.  However, Volkovs discloses that “[an entry in the ratings matrix] is represented as a Boolean value, in which the entry is zero if a preference of the user for the item is unknown, or a non-zero value if the user interacted with the item (preference management module may populate the ratings matrix with a binary value of 1 for a corresponding user and movie [item] if there is an indication that the user views [interacts with] the movie for a repeated number of times, or a binary value of 0 if the user stops viewing the video before the video has finished playing [which could be an indication of unknown preference because a discontinuation in viewing could be the result of factors other than lack of preference for the movie] – Volkovs, paragraph 39)….”
Volkovs further discloses that “the non-zero values of the ratings matrix [are] scaled by multiplying a non-zero rating for the user and the item by a value inverse to a number of users who interacted with the item (in an item-based model, estimated rating                         
                            S
                            
                                
                                    u
                                    ,
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                v
                                                '
                                                ∈
                                                V
                                                (
                                                u
                                                )
                                            
                                        
                                        
                                            R
                                            (
                                            u
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                            )
                                            (
                                            
                                                
                                                    R
                                                    (
                                                    :
                                                    ,
                                                    v
                                                    )
                                                
                                                
                                                    T
                                                
                                            
                                            R
                                            
                                                
                                                    :
                                                    ,
                                                    
                                                        
                                                            v
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                v
                                                '
                                                ∈
                                                V
                                                (
                                                u
                                                )
                                            
                                        
                                        
                                            
                                                
                                                    R
                                                    (
                                                    :
                                                    ,
                                                    v
                                                    )
                                                
                                                
                                                    T
                                                
                                            
                                            R
                                            (
                                            :
                                            ,
                                            v
                                            '
                                            )
                                        
                                    
                                
                            
                        
                     , which is generated by comparing item v with other items v’ in the online system for which user u has ratings – Volkovs, paragraph 57 and Equation (8); each element R(u, v) corresponds to a rating value that indicates the preference of the user u for item, and since the ratings may be unknown for many users and items, the matrix may be sparse [i.e., have many zeroes] – id. at paragraph 37; R(:,v) is a column vector corresponding to a collection of ratings for item v across different users of the online system that indicates which users have rated the item – id. at paragraph 38; note that the number of nonzero entries of R(:,v) corresponds to the number of users who interacted with item v; as such, holding all vectors R(:, v’) equal, the dot product in the denominator of S(u,v) will in general be larger the more nonzero elements R(:,v) has [i.e., the more users interacted with item v]; thus, each of the elements of the ratings matrix whose elements are the numerator of S(u,v) is multiplied by the inverse of a number proportional to the number of users who interacted with item v; note also that, because all entries of the S matrix are calculated using the formula (including zero and non-zero values), the non-zero values are clearly scaled, and the numerator of S(u,v) will also in general be non-zero)….”
	Nice and Volkovs both relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nice to represent the entries in the ratings matrix as Boolean values that depend on the level of the user’s interaction with the item, as disclosed by Volkovs, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would simplify any calculations performed on the matrix relative to a matrix populated with integers or real numbers, thereby saving processor power.  See Volkovs, paragraph 39.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nice to scale each element of the ratings matrix with a number inverse to the number of users who interacted with the item, as disclosed by Volkovs, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would conserve computing power by ensuring that the system works with smaller numbers.  See Volkovs, paragraph 57.
	Neither Nice nor Volkovs appears to disclose explicitly the further limitations of the claim.  However, Ribeiro Pereira discloses “performing singular value decomposition (SVD) on the … matrix to generate a set of latent user representations and a set of latent item representations (research on recommender systems includes the collaborative filtering (CoFi) approach, which relies mostly on past user behavior and carries out predictions without defining an a priori set of features; CoFi algorithms include latent linear factor models (LLFM), which try to model the rating user-item function by identifying a number of latent factors; by arranging the available ratings in a matrix form with one of the dimensions corresponding to users and the other one to items, LLFM typically carry out low-rank singular value decomposition that jointly maps users and items to a latent factor linear space of reduced dimensionality – Ribeiro Pereira, paragraph 31 [note that the SVD can be carried out with respect to any matrix, including a depopularized matrix])….”
	Nice, Volkovs, and Ribeiro Pereira all relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention See Ribeiro Pereira, paragraph 31.

Claim 8 is a method claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 15 is a computer-readable medium claim corresponding to system claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 4, Nice, as modified by Volkovs and Ribeiro Pereira, discloses that “generating the rating predictions for the set of users and the set of items comprises instructions for combining the set of latent user representations and the set of latent item representations through a dot product (every user i may be assigned a vector ui in a latent space, and every item j may be assigned a vector vj in a latent space, and the dot product uivj represents the score between the user i and the item j – Nice, paragraph 3).”

Claim 11 is a method claim corresponding to system claim 4 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a computer-readable medium claim corresponding to system claim 4 and is rejected for the same reasons as given in the rejection of that claim.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs and Ribeiro Pereira and further in view of Gronow et al. (US 20120136750) (“Gronow”).
Regarding claim 3, Nice, as modified by Volkovs and Ribeiro Pereira, discloses “a total number of interactions in the ratings matrix (Nice, Fig. 1 – 11 total interactions are shown in the ratings matrix).”
Gronow discloses that “scaling the ratings matrix comprises instructions for multiplying the rating by a total number … in the ratings matrix (system manipulates a ratings matrix by dividing [multiplying by an inverse] the column vectors [ratings] by the column totals [other number], and then to make sure that this matrix is comparable to future tables, the system multiplies the resulting table by the total number of songs – Gronow, paragraph 61 and Table 4).”
Nice, Volkovs, Ribeiro Pereira, and Gronow all relate to recommendation systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to scale the matrix by matrix-wide multiplication by a scalar, followed by column-wise division, as disclosed by Gronow, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would give the resulting matrix a uniform scale that would render it more comparable to other matrices.  See Gronow, paragraph 61.  To the extent that the factors used to scale the matrix in Gronow differ from those in the claim, the factors themselves are disclosed by Nice, as shown above, and an ordinary artisan before the effective filing date could simply substitute those numbers into the factoring scheme disclosed by Gronow, with predictable results.  See KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705 (2007).

Claim 10 is a method claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 17 is a computer-readable medium claim corresponding to system claim 3 and is rejected for the same reasons as given in the rejection of that claim.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs and Ribeiro Pereira and further in view of Forgeat et al. (WO 2017178870) (“Forgeat”).
Regarding claim 5, Nice, as modified by Volkovs, Ribeiro Pereira, and Forgeat, discloses that “generating the rating predictions for the set of users and the set of items comprises instructions for: 
obtaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with (user latent vector p_u [dynamic user representation] is computed as a result of a product of two sums [combinations]; in the first sum, item latent vectors [latent item representations] for which user ratings are known [with which the user has interacted] are multiplied with their corresponding transpose item latent vectors; in the second sum, content item latent vectors for which ratings exist are multiplied with all ratings and summed up – Forgeat, paragraphs 62-63), and 
combining the dynamic user representation for the user with a set of projected item weights through a dot product (once p_u is computed, the process can multiply the p_u user latent vectors with the q_v content item latent vectors [projected item weights] to produce recommendations for a user u – Forgeat, paragraph 64; content item latent factor represents the strength [weight] of the content item having that latent factor – id. at paragraph 4).”
	Nice, Volkovs, Ribeiro Pereira, and Forgeat all relate to recommendation systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to combine latent item representations to form a user representation and combine that representation with item weights with a product, as disclosed by Forgeat, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to scale to support thousands of content items by relying only on a subset of content items in making a recommendation, thereby allowing some computation to be performed on the client side.  See Forgeat, paragraph 26.

Claim 12 is a method claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 19 is a computer-readable medium claim corresponding to system claim 5 and is rejected for the same reasons as given in the rejection of that claim.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs, Ribeiro Pereira, and Forgeat and further in view of Medium, “ALS Implicit Collaborative Filtering” (“Medium”).

obtaining a dynamic user representation for the user, the dynamic user representation obtained by combining a subset of the set of latent item representations for a subset of items that the user has interacted with (user latent vector p_u [dynamic user representation] is computed as a result of a product [combination] of two sums; in the first sum, item latent vectors [latent item representations] for which user ratings are known [with which the user has interacted] are multiplied with their corresponding transpose item latent vectors; in the second sum, content item latent vectors for which ratings exist are multiplied with all ratings and summed up – Forgeat, paragraphs 62-63); and 
determining a projected weight vector for the item by performing, for the user:  
3combining the dynamic user representation for the user and an estimated set of projected item weights for the item to determine an estimated rating for the user and the item (once p_u is computed, the process can multiply the p_u user latent vectors with the q_v content item latent vectors [projected item weights] to produce recommendations for a user u – Forgeat, paragraph 64; content item latent factor represents the strength [weight] of the content item having that latent factor – id. at paragraph 4)….” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to combine latent item representations to form a user representation and combine that representation with item weights with a product, as disclosed by Forgeat, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system to scale to support thousands of content items by relying only on a subset of content items in making a recommendation, thereby allowing some computation to be performed on the client side.  See Forgeat, paragraph 26.
Neither Nice, Volkovs, Ribeiro Pereira, nor Forgeat appears to disclose explicitly the further limitations of the claim.  However, Medium discloses “determining a loss function indicating a difference between the rating in the ratings matrix for the user and the item, and the estimated rating for the user and in using alternating least squares to arrive at a factorized representation of the original data, the goal is to find a vector for each user and item in feature dimensions, meaning that a loss function must be minimized – Medium, section entitled “Back to ALS,” p. 6-top of p. 7 [note that the loss function calculates the sum of the squared differences between pui, a binary representation of feedback data [rating in the ratings matrix] and                         
                            
                                
                                    x
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                            
                                
                                    y
                                
                                
                                    i
                                
                            
                        
                    , a user-item dot product that functions as an estimated rating]), and 
updating the estimated set of projected item weights for the item to reduce the loss function (goal of ALS is to find a vector for each user and item in feature dimensions, which means that a loss function must be minimized – Medium, section entitled “Back to ALS,” p. 6-top of p. 7; X and Y are user and item matrices that will get alternatingly updated throughout the process of ALS – id. at p. 8, first bullet point [yi = set of projected item weights; note that each element of yi weights each element of                         
                            
                                
                                    x
                                
                                
                                    u
                                
                                
                                    T
                                
                            
                        
                    ; note also that the item weights are projected into the latent space, see id. at p. 5, matrix V]).”
	Nice, Volkovs, Ribeiro Pereira, Forgeat, and Medium all relate to recommendation systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, Ribeiro Pereira, and Forgeat to determine a loss function between an estimated rating and an actual rating and update the item weights to reduce it, as disclosed by Medium, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would allow the system approximate the ratings matrix with a decomposed latent representation that has fewer dimensions, thereby improving computational efficiency.  See Medium, pp. 3-4 under “Matrix Factorization.”

Claim 13 is a method claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 20 is a computer-readable medium claim corresponding to system claim 6 and is rejected for the same reasons as given in the rejection of that claim.

s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nice in view of Volkovs and Ribeiro Pereira and further in view of Wikipedia, “Collaborative Filtering,” available at https://web.archive.org/web/20171023194640/https://en.wikipedia.org/wiki/Collaborative_filtering (archived October 23, 2017) (last accessed April 14, 2020) (“CF”).
Regarding claim 7, neither Nice, Volkovs, nor Ribeiro Pereira appears to disclose explicitly the further limitations of the claim.  However, CF discloses that “a dimensionality of the set of latent user representations and the set of latent item representations is smaller than a number of the set of users and a number of the set of items (latent factor models compress user-item matrices into a low dimensional representation in terms of latent factors – CF, under heading “Types,” subheading “Model-based”).”
Nice, Volkovs, Ribeiro Pereira, and CF all relate to recommender systems and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nice, Volkovs, and Ribeiro Pereira to reduce the dimensionality of the latent user and item representations relative to the full user-item matrix, as disclosed by CF, and an ordinary artisan could reasonably expect to do so successfully.  Doing so would reduce the need for processor power by compressing the matrices into a lower-dimensional space.  See CF, under heading “Types,” subheading “Model-based.”

Claim 14 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

(2) Response to Argument
I.	The Rejection under 35 USC § 101 is Proper
	i.	Statement of Law
	MPEP § 2106(I) recites that
[a] claimed invention … must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). 

Though a claim must recite one of the four statutory categories of subject matter, “[d]etermining that a claim falls within one of the four enumerated categories … does not end the eligibility analysis, because claims directed to … abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981).”  MPEP § 2106.04(I).  Upon determining that claimed subject matter is directed to a judicial exception, the additional elements of the claim, beyond those comprising the judicial exception itself, must be evaluated “ to determine whether they amount to an inventive concept[, which] requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  Id. at § 2106.05(I).
ii.	The Claims Recite the Abstract Idea of Mathematical Concepts, or, Alternatively, Mental Processes
	Appellant’s argument that the instant claims do not recite a judicial exception should be rejected by the Board.  In essence, Appellant makes two arguments: (i) that the claims cannot recite the abstract idea of a mathematical concept because “the claims do not recite [a] mathematical formula itself,” and (ii) that the claims are “not directed to a process that can be performed mentally or on pen and paper” because it “would be computationally intractable for a human operator to store and manage a ratings matrix and perform SVD on a depopularized matrix, given the large number of users and items that are associated with automated recommender systems.”  Appellant’s Brief dated July 6, 2021 (“Br.”) 6-8.
	Argument (i) is a misstatement of the law.  “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because ‘[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula.’ In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).”  MPEP § 2106.04(a)(2)(I).  While a limitation falling into the mathematical concepts grouping of abstract ideas may not merely be based on or involve a mathematical See also MPEP § 2106.04(a)(2)(A), (C) (indicating that mathematical relationships and mathematical calculations, as well as mathematical formulas and equations, may fall into the mathematical concepts abstract idea grouping).
	Here, independent claim 1 recites “scaling [a] ratings matrix to generate a depopularized matrix …, wherein the non-zero values of the ratings matrix [are] scaled by multiplying a non-zero rating for the user and the item by a value inverse to a number of users who interacted with the item….”  This limitation explicitly recites multiplying each element of a matrix by a scalar value, which is clearly a mathematical calculation.  Furthermore, “performing singular value decomposition (SVD) on the depopularized matrix” is explicitly an instruction to decompose the depopularized matrix (assume for present purposes that it is given the name M and that its dimensions are m x n) into three matrices of the form UΣV*, where U is a unitary m x m matrix whose columns are eigenvectors of MM*, V is a unitary n x n matrix whose columns are the eigenvectors of M*M, and Σ is a matrix whose diagonal elements are the square roots of the nonzero eigenvalues of M*M or MM*.  See Wikipedia, Singular-Value Decomposition (screenshot captured Dec. 9, 2017), http://web.archive.org/web/20171209201744/https://en.wikipedia.org/wiki/Singular_value_decomposition (last visited July 22, 2021).  The decomposition itself is strictly a mathematical algorithm, generally performed through numerical methods.  See id.  In other words, this is not a case where the claim language is directed to a procedure that merely uses mathematical tools to achieve a goal.  Here, the claim language is directed to the math itself.
	Argument (ii) fails because the claims are not limited, by their terms, to use cases involving “large number[s] of users and items” for which scaling and SVD calculation would be “computationally intractable.”  The claims never specify the size of the ratings matrix other than to assert that it “represent[s] a plurality of ratings between a set of users and a set of items….”  A “plurality,” under its broadest reasonable interpretation in light of the specification (the specification never explicitly defines “plurality”), 1
iii.	The Claims are Not Integrated Into A Practical Application, Nor Recite Significantly More than the Judicial Exception
	Appellant’s argument that the claims are integrated into a practical application and/or amount to significantly more than the judicial exception is also misplaced.  Appellant’s argument, in brief, is that the claimed system “overcomes problems in conventional recommender system that are biased against less popular items” by “generating the depopularized matrix by scaling the non-zero ratings … by the inverse of the number of users who interacted with the item” and “significantly improv[e] the computational training efficiency (in units of seconds) compared to other state-of-the-art models….”  Br. at 8-9.  However, in making this argument, Appellant makes another legal mistake: it argues, in effect, that the “practical application” comes from the judicial exception itself.
	“An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.’ Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).”  MPEP § 2106.05(I).  That is, any practical application into which the judicial exception is integrated must come from the additional elements, beyond those elements that constitute the judicial exception.  See id. at § 2106.04(d)(I) (listing relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application).  Appellant argues that the scaling of the elements of the matrix by a value inverse to the number of users who interacted with the item is what confers the practical application.  But as noted above, the scaling procedure is a potentially mentally 
	Even assuming arguendo, without conceding, that the scaling limitation is not part of the judicial exception, it cannot furnish the practical application because the asserted improvement in computational training efficiency is not an improvement to the functioning of a computer itself.  The claims invoke computers merely as a tool to perform the underlying algorithm.  Claim 1, for instance, states that the obtaining, scaling, performing, generating, and providing limitations are embodied as “instructions for execution on [a] processor” and stored on a “non-transitory computer-readable medium.”  That is, the obtaining, scaling, performing, generating, and providing limitations are not directed to the improvement of the processor itself, but rather merely use the processor as an aid to executing them.  In other words, the claim is at most directed to an improvement over prior art algorithms, not to an improvement in the functioning of a computer.  See MPEP § 2106.05(a)(I) (“In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool.”) (citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016)).
	Appellant then asserts, without argument, that “the additional limitations of obtaining a ratings matrix …, using the latent user and item vectors … to generate ratings predictions, and providing a subset of items … to a user all integrate any judicial exception into a practical application of recommender systems.”  Br. at 9.  Examiner notes that Appellant does not back this bare assertion up with substantive argument.  Since Appellant makes no more than a mere assertion of Examiner error, the Board should ignore this statement.  See In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“we hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  However, to complete the record, Examiner notes, first, that generating the ratings predictions was evaluated as a mental process; thus, it cannot, for the reasons above, integrate the judicial exception into a practical application.  Second, obtaining a ratings matrix is directed to the insignificant See MPEP § 2106.05(d), (g).
iv.	This Application is Not Analogous to McRO
	Contrary to Appellant’s assertion, the instant case is not analogous to the fact pattern presented in McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016).  Br. at 9-11.  McRO involved a method embodied in computer software for rapid, efficient lip synchronization and manipulation of character facial expressions by determining when to set keyframes and setting those keyframes, thereby automating a 3-D animator’s tasks.  McRO, 837 F.3d at 1306-07.  In determining that the claims at issue were subject-matter eligible, the McRO court distinguished between claims to methods that merely automate processes previously performed by humans and claims that are directed to a technological improvement over prior art manual techniques.  Id. at 1314-15.  However, unlike the claims at issue in McRO, the instant claims are not directed to an improvement in technology as such.  Rather, they are at most directed to an improvement in an abstract algorithm that happens to be implemented on a generic computer.  As such, the instant claims are distinguishable from the claims in McRO.

	II.	The Rejection under 35 USC § 103 is Proper
Statement of Law
“The legal concept of prima facie obviousness is a procedural tool of examination which applies broadly to all arts.”  MPEP § 2142.  “The examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness. If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness. If, however, the examiner prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness….”  Id.  “‘The determination of obviousness is dependent on the facts of each case.’ Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1089, 89 USPQ2d 1370, 1379 (Fed. Cir. 2008).”  Id.  “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.”  MPEP § 2144(I) (citations omitted).
Nice Teaches Depopularizing a User-Item Ratings Matrix
Appellant’s contention that Nice “does not teach [the] claimed depopularization matrix and performing SVD on a depopularized matrix”, Br. at 13 (capitalization altered), is misplaced for several reasons.  First, and most obviously, Examiner never suggested that Nice teaches SVD, relying instead on the disclosure of Ribeiro-Pereira to teach this portion of the claims.  Nor does Examiner use Nice to teach that “‘the non-zero values of the ratings matrix [are] scaled by multiplying a non-zero rating for the user an[d] the istem by a value inverse to a number of users who interacted with the item,’” id. at 14.  This is Volkovs’ role in the rejection.  In arguing that Nice does not teach elements of the claim that are taught by other references, Appellant commits the error of attacking references individually where the rejection is based on the combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As far as Examiner can tell, the only argument against the applicability of Nice to the claims that Appellant has proffered that does not suffer from this infirmity is the argument that Nice “does not disclose generating a separate depopularized matrix,” but rather “directly comput[es] a new user vector … and … a new item vector ….”  Br. at 13.  However, as Examiner has previously explained, see Non-Final Rejection dated December 30, 2020 (“Non-Final”) 20-21, a matrix is nothing more than a collection of vectors.  Once the system of Nice has computed user vectors ui for all users i = 1, …, m, scaled by factors si representing i’s popularity, it has thereby calculated a separate scaled (or depopularized) user-item matrix collectively comprising all user vectors ui.  The same conclusion holds when the system calculates the item vectors vj for items j = 1, …, n, scaled by factors tj representing item j’s popularity; the new scaled matrix would then be the collection of all item vectors vj.  Moreover, the scaled user and item vectors represent “second electronic data” that are distinct from the original user-item matrix M.  Nice, paragraphs 32-33.
Volkovs Teaches Multiplying a Ratings Matrix by a Number Inverse to the Number of Users Interacting with the Item
Appellant also fails to present a convincing argument that Volkovs fails to disclose the claimed scaling step.  Appellant appears to advance two arguments in support of this thesis: (i) that the estimated ratings matrix S in Volkovs is a matrix for ratings that are not yet known and produced by a neighborhood-based method, whereas the scaled matrix of the instant claim is a matrix of known values; and (ii) there exist exceptions to the rule that S is generated by dividing each of its elements by a number inverse to the number of users who interacted with the item.  Br. at 14-15.
Regarding (i), this statement is true but beside the point.  Examiner is not using Volkovs to stand for the proposition that a matrix of known users and items can be scaled in the claimed fashion.  Rather, Examiner uses Nice to show that the matrix of known users and items can be scaled and Volkovs to show that one way of scaling a matrix is to divide each of its elements by a number that is inverse to the number of users who interacted with the item.  The rejection is based on a modification of the scaled matrix of preexisting users and items of Nice comprising scaling each element in the manner suggested by Volkovs, not by replacing it with the exact matrix of Volkovs.  In this context, whether S is a matrix of preexisting users and items or a matrix of recommendations is irrelevant, because the method of scaling the matrix is the same as in the claim.  Nor does it matter whether the matrix of Volkovs is produced by a “neighborhood-based method,” as Appellant asserts, because the name given by Volkovs to the method by which the scaling takes place is immaterial as long as the scaling itself is as in the claim.
Regarding (ii), because seeing that the disclosed equation teaches the claim language requires some degree of mathematical manipulation, Examiner will explain further for the Board’s edification.  The S of paragraph 57 is composed of entries S(u, v) for users u and items v, each of which is computed by dividing a numerator by a sum of dot products.  Each dot product is between the transpose of a vector R(:, v) representing a collection of ratings for item v across different users and another vector R(:, v’) representing a collection of ratings for another item v’.  Volkovs, paragraphs 38, 44, 57.  Each entry in these two vectors is binary: 1 if the user interacts with the item (in the example given, if the user views a movie repeatedly) and 0 if the user either does not interact with the item or interacts with it only minimally (in the example given, if the user stops viewing the video before it stops playing).  Id. at paragraph 39.  That is, the number of 1 values in the first vector is indicative of the number of users who interacted with item v.
Now, holding each vector R(:, v’) constant, it follows that, in general, the more 1 entries the vector R(:, v) has (i.e., the more users interacted with item v), the larger the sum of dot products in the denominator will be.  The larger the denominator is, the smaller the entry S(u, v) will be.  That is, the recommendation matrix S is scaled by a number inverse to the number of users who interacted with the item, as claimed.
Appellant protests that the denominator of S is not always inverse to the number of users who interacted with the item, giving the counterexample in which R(:, v’) = [0 0 1 0 0] and R(:, v) = [1 1 0 1 1] and [0 0 1 0 0], respectively.  In the first case, Appellant argues, the dot product is 0, whereas in the second the dot product is 1, notwithstanding that in the first case R(:, v) has more 1 entries.  Br. at 14-15.
This is, of course, the exception that proves the rule.  In Appellant’s example, changing the single 0 in the first R(:, v) vector to a 1 results in a dot product of 1 – that is, an addition of another 1 in the first R(:, v) vector will cause the dot product to go up.  In general, changing a 0 to a 1 in the R(:, v) vector will either (a) have no effect on the dot product (in the event that the corresponding entry in the R(:, v’) vector is zero), or (b) cause the dot product to go up (in the event that the corresponding entry in the R(:, v’) vector is one).  That is, in general, the more 1 values the R(:, v) vector has, the larger the dot product.
Appellant’s argument that the claim does not recite that each matrix element is divided by a value that is sometimes inverse to the number of users who interacted with the item, Br. at 15, misses the mark.  Examiner would note that Appellant also did not claim that each matrix element is divided by a number always inverse to the number of users who interacted with the item.  Nor did Appellant claim that there must be a linear, one-to-one, or monotonic relationship between the number of users who interacted with the item and the scaling factor.  As long as the scaling factor is, in general, inverse to the number of users who interacted with the item, that is all that is required by the claim.
As a final note, Appellant’s further assertion that Volkovs does not teach performing SVD on the depopularized matrix, Br. at 15, is another example of Appellant attacking the references individually rather than attacking the combination.  As Examiner has previously noted, Ribeiro Pereira teaches the claimed SVD method, not Volkovs.
Ribeiro Pereira Teaches Performing SVD on a User-Item Matrix
Appellant’s conclusory argument that Ribeiro Pereira does not teach scaling a ratings matrix to generate a depopularized matrix and performing SVD on the depopularized matrix to generate latent user and item representations is mistaken.  Appellant again makes an argument that a reference does not teach a claim element that Examiner never said it teaches.  In this case, Appellant suggests that Ribeiro Pereira does not teach scaling a ratings matrix and performing SVD on a depopularized matrix.  Br. at 18.  Examiner never suggested that Ribeiro Pereira teaches either of these elements.  Rather, Examiner argues, Ribeiro Pereira teaches performing SVD on a matrix to generate a set of latent user representations and a set of latent item representations, see
The Combination of Nice, Volkovs, and Ribeiro Pereira is Proper
Finally, after considerable effort spent improperly attacking the references individually, Appellant suggests, wrongly, that the combination of Nice and Volkovs is improper.  Specifically, Appellant argues that (i) Nice and Volkovs are not comparable because Nice discloses a collaborative filtering-based approach and Volkovs discloses a neighborhood-based model that computes estimated ratings directly; (ii) Examiner’s suggestion that an ordinary artisan before the effective filing date would understand that one way of curing the problem of skewed recommendations due to popularity (disclosed by Nice) would be to scale the user-item matrix inversely with the number of users who interacted with an item (disclosed by Volkovs) is an “impermissible hindsight reconstruction” of the claims; and (iii) the claimed invention is not an “obvious and incidental solution” in the recommendation systems art, but rather a particular, technological solution.  Br. at 16-18.
Regarding (i), this argument misunderstands the rejection itself.  Briefly, the argument is as follows: Nice discloses scaling a ratings matrix to account for the differing popularity of items; Volkovs discloses scaling a ratings matrix by a number inverse to the number of users interacting with the item; and an ordinary artisan before the effective filing date would have been motivated to scale the ratings matrix of Nice in the manner suggested by Volkovs to conserve computing power that would otherwise be spent manipulating larger and more unwieldy entries in the matrix.  Volkovs is only used to teach the binary nature of the matrix and the claimed scaling procedure.  Whether the entire procedure of Volkovs is the same as the entire procedure of Nice is immaterial.  To the extent that this argument can be construed as an assertion that Volkovs is non-analogous art to the claimed invention because Volkovs is not a collaborative filtering reference, the argument is equally unconvincing because Volkovs and the instant application are both directed to recommender systems that manipulate user-item matrices.  See MPEP § 2141.01(a)(I) (indicating that a reference is analogous art to a claimed invention if it is from the same field of endeavor as the claimed invention).
Regarding (ii), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Moreover, it must be noted that Appellant is not responding to the rejection itself, but to an explanatory comment made by Examiner in the Response to Arguments section in the Final Rejection of April 8, 2020 (“Final”).  Thus, even assuming arguendo that Examiner’s further explanatory comments represent hindsight reasoning, which Examiner does not concede, Appellant has not addressed the motivation for combining Nice with Volkovs given in the rejection itself, which is to reduce the amount of processing that would otherwise be required to manipulate a matrix whose entries have not been scaled.  Appellant has waived its right to argue this point by failing to address it in its brief.  See MPEP § 1205.02 (“If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it, unless the examiner subsequently withdrew the rejection in the examiner’s answer.”).
Furthermore, extrapolating from Nice to the scaling procedure claimed and suggested by Volkovs is little more than an application of basic mathematics.  As Appellant itself notes, the system of Nice computes new user vectors and new item vectors by scaling the vectors by factors si and tj, representing the popularity of user i and item j respectively.  Br. at 13 (citing Nice, paragraphs 45, 50).  Nice, like the instant application, does so with the explicit purpose of correcting for biases that the differing popularity of items may introduce.  See, e.g., paragraph 24 (disclosing that conventional systems may overlook that a user’s dislike of an extremely popular item may be more relevant than his dislike of an obscure item).  An ordinary artisan before the effective filing date, knowing that vastly differing popularities for different items may result in biased recommendations (as shown by Nice) and knowing that scaling the user and item vectors to account for popularity is one way to de-bias the recommendations (also as taught by Nice), would logically seek to “normalize” or scale the user-item matrix by a factor inverse to each item’s popularity so that highly popular items are not given undue weight in making recommendations to a user who may not 2  But scaling the user-item matrix in such a way is exactly what Volkovs does.  Thus, the combination, as modified by Ribeiro Pereira, would have rendered the claimed invention obvious to an ordinary artisan before the effective filing date.
Regarding (iii), it is unclear what point Appellant is trying to make.  Whether a solution to a problem represents a “technological solution” to a technological problem is a consideration for the eligibility analysis under 35 USC § 101, not the obviousness analysis under 35 USC § 103.  See MPEP § 2106.05(f) (indicating that additional elements, beyond those comprising a judicial exception, may amount to more than mere instructions to apply the judicial exception when the claim recites a technological solution to a technological problem).  Moreover, Appellant makes no attempt, other than a perfunctory reference to a few paragraphs of the specification, to prove its conclusory assertion that “scaling the ratings matrix to generate the depopularized matrix is not … obvious ….”  Br. at 17.  Non-obviousness is a legal conclusion for which Appellant must provide a factual basis once Examiner has provided a prima facie case of obviousness.  Rather than provide that factual basis, Appellant attempts to point to the specification to prove non-obviousness, which is clearly legally erroneous because the relevant question is whether the invention would have been obvious to an ordinary artisan in view of the prior art, not in view of the Appellant’s own specification.  See MPEP § 2142 (“In view of all factual information, the examiner must … make a determination whether the claimed invention ‘as a whole’ would have been obvious at that time to a hypothetical person of ordinary skill in the art. Knowledge of applicant’s disclosure must be put aside in reaching this determination….”).

III.	Examiner’s Rejection of the Dependent Claims Should Be Summarily Sustained
To complete the record, Examiner notes that Appellant has not entered substantive arguments against the rejections of any of the dependent claims.  Examiner reminds the Board that 37 CFR § 41.37(c)(1)(iv) indicates that “the failure of appellant … separately [to] argue claims which appellant has 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                     /RYAN M STIGLIC/Primary Examiner 


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner knows this from personal experience; one question on a linear algebra final exam in graduate school asked Examiner to perform SVD on a matrix that was larger than 2 x 2.  Nothing more than a scientific calculator was allowed into the testing area.
        2 As the Board is no doubt aware, scaling and normalization have been known for centuries, well before the effective filing date of the claimed invention.